     Case: 1:16-cv-07355 Document #: 42 Filed: 01/04/19 Page 1 of 4 PageID #:263



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


BETH BERAROV and ANNELISA BINDRA,
Individually, and on behalf of all others similarly situated,

       Plaintiffs/Class Representatives,


v.                                                               No. 1:16-CV-07355
                                                                 Hon. Jorge L. Alonso


ARCHER-DANIELS-MIDLAND COMPANY, and
ADM ALLIANCE NUTRITION, INC.,

       Defendants.

                      PLAINTIFFS’ JURISDICTIONAL STATEMENT

       1.      On December 18, 2018, this Court entered its Order (Dkt. 41) requiring that

plaintiffs file a jurisdictional statement no later than January 4, 2019 supplementing the

jurisdictional allegations contained in plaintiffs’ complaint.

       2.      In response to this Court’s Order, plaintiffs respond as follows:

       3.      Plaintiffs filed their complaint against the defendants, Archer-Daniels-Midland

Company and ADM Alliance Nutrition, Inc. (collectively, “ADM”), on July 19, 2016. (Dkt. 1).

       4.      On July 19, 2016, Plaintiff Beth Berarov resided in and was a citizen of the State

of Michigan, as she intended to live in the long run in the State of Michigan. Ms. Berarov’s home

was situate in Carleton, Michigan. Ms. Berarov continues to live and intends to live in the long run

in the State of Michigan.

       5.      On July 19, 2016, Plaintiff Annelisa Bindra resided in and was a citizen of the State

of South Carolina, as she intended to live in the long run in the State of South Carolina. Ms.
     Case: 1:16-cv-07355 Document #: 42 Filed: 01/04/19 Page 2 of 4 PageID #:264



Bindra’s home was situate in Fripp Island, South Carolina. Ms. Bindra continues to live and

intends to live in the long run in the State of South Carolina.

        6.      Defendant Archer-Daniels-Midland Company is a worldwide food processing

corporation. It is incorporated in Delaware, with a principal place of business in Chicago, Illinois.

        7.      Defendant ADM Alliance Nutrition, Inc. is a wholly-owned subsidiary of ADM. It

is an Illinois corporation with a principal place of business in Quincy, Illinois. ADM produces,

manufactures, advertises, distributes, and markets equine feeds and nutritional supplements

through Alliance Nutrition.

        8.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2) because at

least one class member is a citizen of a state different from the Defendants, there are over 100 class

members, and the matter in controversy exceeds the sum or value of $5 million.

        9.      Venue is proper here under 28 U.S.C. § 1391 because (a) the Defendants have

manufactured for sale, marketed, advertised and sold equine feed and nutritional supplements in

this district; (b) a substantial part of the events, misrepresentations, deceptive practices, omissions

and injuries giving rise to the claims occurred in this district, and (c) conduct that is the subject of

the lawsuit occurred in this district.


January 4, 2019                                        Respectfully submitted,


                                                       By Patrick O. Muench________
                                                       John W. Barrett
                                                       jbarrett@baileyglasser.com
                                                       Eric B. Snyder
                                                       esnyder@baileyglasser.com
                                                       Katherine E. Charonko
                                                       kcharonko@baileyglasser.com
                                                       Mary P. Statler
                                                       mstatler@baileyglasser.com
                                                       BAILEY & GLASSER, LLP
                                                       209 Capitol Street
Case: 1:16-cv-07355 Document #: 42 Filed: 01/04/19 Page 3 of 4 PageID #:265



                                        Charleston, WV 25301
                                        Telephone: (304) 345-6555
                                        Fax: (304) 342-1110

                                        Patrick Muench (ILSB #6290298)
                                        pmuench@baileyglasser.com
                                        BAILEY & GLASSER, LLP
                                        3930 N. Lowell Avenue
                                        Chicago, IL 60641
                                        Telephone: (847) 899-1646
                                        Fax: (304) 342-1110

                                        Attorneys for Plaintiffs Beth Berarov and
                                        Annelisa Bindra, and the Proposed Class
                                        And Illinois Sub-Class
    Case: 1:16-cv-07355 Document #: 42 Filed: 01/04/19 Page 4 of 4 PageID #:266



                               CERTIFICATE OF SERVICE

       I, Patrick O. Muench, hereby certify that on this 4th day of January 2019, a copy of the

foregoing Plaintiffs’ Jurisdictional Statement was served upon Defendant’s counsel by filing

electronically using the Court’s CM/ECF system:


                               Stephen V. D’Amore
                               Patrick R. O’Meara
                               WINSTON & STRAWN LLP
                               35 West Wacker Drive
                               Chicago, IL 60601
                               Phone: (312) 558-5600
                               Facsimile: (312) 558-5700
                               Email: sdamore@winston.com
                               Email: pomeara@winston.com

                               Andrew C. Nichols
                               WINSTON & STRAWN LLP
                               1700 K Street, N.W.
                               Washington, DC 20006
                               Phone: (202) 282-5000
                               Facsimile: (202) 282-5100
                               Email: anichols@winston.com


                                                          _/s/ Patrick O. Muench__________
                                                          Patrick O. Muench
